Case 1:20-cr-20242-PCH Document 1 Entered on FLSD Docket 09/02/2020 Page 1 of 6




                           UN ITED STAT ES DIST RICT C O URT
                           SO UT HER N DISTRICT O F FLO RIDA
                           No.     20-mj-03513-Louis

  U NITED STA TES O F A M ERICA

  VS.

   JOSE M IGUEL FERNANDEZ O d
  A NTH ON Y LU IS GA LA RZA
                                       /

                                 CRIM INA L C O VER SH EET

        Didthismatterori#natefrom amatterpending intheCentralRegion oftheUnited States
        Attorney'sOfficepriortoAugust9,2013(Mag.JudgeAlidaVallel?        Yes X No
        Didthismatterorisnate9om amatterpendingintheNorthem Region oftheUnited States
        Attorney'sOfficepriortoAugust8,2014(Mag.JudgeShaniekM aynard)?         Yes X No
        Didthismatterorisnatefrom amatterpending intheCentralRegion oftheUnited Sttes
        Attorney'sOffcepriortoOctober3,2019(Mag.JudgeJaredStmuss)? Yes X No

                                           Respectfully subm itted,

                                           ARIA NA FAJA RD O ORSH AN
                                           UNiTED STATES A TTO M E

                                           O                   u -
                                           BY:CHRISTIN E HERN AN DEZ
                                           AssistantUnited StatesAttorlley
                                           Florida BarN o:15349
                                           U .S.Attom ey's Ox ce
                                           11200 N W 20thStreet, Suite 101
                                           M iam i,Florida 33172
                                           Te1:(305)715-7641/7655
                                           Fax:(305)715-7639
                                           christîne.henzarldezztilusdoixRov
Case 1:20-cr-20242-PCH Document 1 Entered on FLSD Docket 09/02/2020 Page 2 of 6



                                                     original

 AO9I(Rev.03/û9) CriminalComplaint                                                              '

                                  U NITED STATES D ISTRICT C OIJRT
                                                           forthe
                                                Southern DistrictofFlorida

                   UnitedStatesofAmerica                        )
                             M.                                 )
                                                                )    c'
                                                                      aseNo. 20-mj-03513-Louis
               vlose MlguelFern@ndezand                         j
                                                                )
                                                                j    1
                                                                     -
                   Anthony Luis Galarza                         )
                                                                )
                         D# ndaidlal

        CRIMïNALCOMPLAINT BY TELEPHONE OR OTHER RELAARLKXLECTRONIC M EAYS
            1,thecomplainantinthiscase,statethatthefollowing istruetothebestofmyknowledgeandbelief.
önoraboutthedatùts)of                   September1,.2020 I          înthecountyof            Mlaml
                                                                                                 -Dade          knthe
   Southern Districlof                     Florlda      ,thedefendantts)violated:
        CodeA c/ftw                                                02
                                                                    JenseDgzcrk
                                                                         .      rpl/oa
 21USC 8ec.841(a)(1)and846.                 AstoaIldefendants:          .
                                             DId knowinglyandwi
                                                              ll
                                                               full
                                                                  ycombine,conspire.confederiteandqgtqè w1
                                                                                                         th
                                            eachotherto possesswl th Intentto dl
                                                                               strlbuteflve (5)kllogramgormoreofa
                                            mlxturednd substànce containing Cocaine Hydrochloride,




        'rhiscrlmlnalcomplaintisbasedon thesefacts;
        .



sZEATV CHED AFFIDXVIT.


        V Ctmtinpedon1beqttâçhodsheet.


                                                                                          afnant yfgrl/flp-e

                                                                             lrvlnn M.Monteverde.HSISneclalAnent
                                                                                       Jp?'
                                                                                          la/e#?ltz?p,tpzl/p
                                                                                                           fftiflç
                                                                                                                 b

Attested to bytheApplicantij:açcordancowithtberequimmentsofFed.
                                                              R.Cr' .P.4,1by

Date;       September2,2020
                                                                                        Judge'àzîznature
City andstate:                       Miaml,Florlda                    Lauren'F. Louls,Unlted StatesM agistrateJudne
                                                                                    Prîntednantetw4dtle
Case 1:20-cr-20242-PCH Document 1 Entered on FLSD Docket 09/02/2020 Page 3 of 6




   1,lrving M .M onteverde,being firstduly sw orn,hereby depose and state as follow s:

                        INTRO D UCTIO N AN D A GEN T BA CK G R O UND

          1.     l nm a Special Agent with the U.S.Imm ip ation and Ctlstoms Enforcement,
   HomelandSecuritylnvestigationsC:HSI''),andhavebeensoemployedsinceAugust2008.Iam
   currently assir ed to the Om ce ofthe ResidentAgentin Charge,Key Largo,Florida,As an H SI
   SpecialAgentaInm em pow ered by law to conductinvestigations of federalnarcoticstram cking

   ofrensesand otherfederalcrimes.Ihavebeentrainedonthesubjectofnarcoticstraffickingand
   have been personally involved in investigations concem ing narcotics tram cking, hum an
   sm uggling,violentcrim es,and organized crim inalenterprises.Ihavereceived specializedtraining
   in narcoticsinvestigationsand identifk ation msw ellms,the laws pertaining to search and seizure.
          2.     '
                 Ihe statem ents contained in this aflidavit are based upon m y ow n personal
   knowledge,aswellas inform ation provided to m e by otherlaw enforcem entom cials.Ihave not
   included in thisam daviteach and every factknow n to m e,butonly the factssum cientto establish
   probable cause to believe th2 and JOSE M IGUEL FERNAN DEZ and ANTHON Y LU IS

   GALARZA areinviolationofTitle21,UnitedStatesCode,Section841(a)(1)and846thatis,did
   knowingly and willfully com bine,conspire,confederate and av ee with each otherto possessw ith

   intentto distribute five (5)kilovams ormore ofa mixture and substance containing Cocaine
   Hydrochloride.

                 On oraboutAugust3,2020,a 1aw enforcem ent Source of lnformation (ç:SOl'')
   contactedan Under-coverAgent($ç
                                 UCA'')regardingan unknown individualCt-rarget//1') who
   stated he w asa brokerofnarcotics in Ecuador.Target//1told the UCA thathe had a buyerin the
  U nited Stateswho wanted to purchase cocaine.
                 On August7,2020,the UCA w ms contacted by an unknown individualutilizing

  telephonenumber(917)280-1130.TheunknownindividualwaslateridentifiedasJOSE M IGUEL
   FERNANDEZ (CTERNANDEZ'').FERNANDEZ toldtheUCA thathisnnmewasçuose''andhe
  w mscalling theU CA in referenceto the purchase ofcocaine.FERN AN DEZ told theU CA he w ms
Case 1:20-cr-20242-PCH Document 1 Entered on FLSD Docket 09/02/2020 Page 4 of 6




   calling from N ew Y ork and would be driving to M iam i, Florida to m eet w ith the U CA.
   FERNAN DEZ told the UCA he w anted to purchmse 30 kilov am s of cocaine.Tlze U CA told

   FERNANDEZ thatthepricewms$30,000United Statescurrencyperkilogra ofcocaine.
         5.     On August 9,2020,the UCA spoke w ith FERN AN DEZ via telephone num ber

  (917)280-1130andrequestedFERNANDEZ tosendapictureofthemoneywithadateandtime
  stam p on itto show the m oney w as in FERNAN DEZ'Spossession.ln exchange,the U CA ar eed

  to send FERN AND EZ a photograph ofthe cocaine w ith a date and tim e stam p as well.Shortly

  thereafter,FERN AND EZ sentthe U CA. via tex'tm essage,a photov aph showing the proof of

  funds for the narcotics transad ion. The UCA tlzen sent FERN ANDEZ a photograph of 30

  kilov am s of cocainew ith proofofdateand tim e.

                During a conversation on Auglzst 22,2020,FERNA ND EZ told the U CA thathe

  w msready and waiting to drive down to M iam ito com pletethepurchase ofthe cocaine deal.

                On oraboutAugust28,2020,FERN AND EZ contaded theU CA and stated thathe

  wasinterestedinpurchmsinganadditionalfour(4)kilovamsofcocaine.FERNANDEZ askedthe
  U CA if he w as w illing to low erthe price of each kilogram of cocaine since he was purchmsing

  additionalquantities.'Ihe UCA agreeto re-negotiate the priceto $28,000 USD perkilogrnm of

  cocaine.

         8.     On Augtlst30,2020,during atelephone conversation,FERNA ND EZ told theU CA

  thathew as starting to drive to M inm i,Florida,in orderto conductthe narcotics transaction.On

  August 31, 2020, FERN AND EZ contaded the U CA and told him he w as in M iam i,Florida.

  During this conversationmFERNANDEZ told the UCA thathe wanted an additionalfive (5)
  kilogram s ofcocaine.The U CA told FERN AN DEZ he w anted to firstcom pletethe 34-ki1o@ am

  dealbeforetheUCA agreedto bringan additionalfive(5)kilop ams.
Case 1:20-cr-20242-PCH Document 1 Entered on FLSD Docket 09/02/2020 Page 5 of 6




                On Septem ber 1, 2020, at approxim ately 12:00 p.m ., the U CA contacted

  FERN AN DEZ and requested a tim e-fram e of when FERN AND EZ was going to be ready to

  conductthe drugtransaction.FERNAN DEZ stated hew asready and mskedforam eeting location.

  '11ze UCA and FERNA NDEZ agreed to m eet at a bakery located at 8695 N W 87th Avenue in

  M iam i,Florida.

                Atapproxim ately 12:30p.m .,FERN AN DEZ anived atthepre-determ ined location

  and advised theU CA via tex'tm essagethathe wmsatthe location.TheUC A arrived atthelocation

  to m eetwith FEM AN DEZ who wmsaccom panied by an individuallateridentified asAN THO NY

  LUIS GALARZA CCGALARZA'D.AsFERNANDEZ andtheUCA conversedaboutthedetailsof
  thenarcoticstransaction,GALARZA joinedtheconversation.GALARZA proceededtomskthe
  UCA,ttifeverything wms ok?''GALA RZA then showed the U CA the duffle bagsthat contained

  the U S currency forthe drugtransaction.

         11.    GA LARZA told theU CA to look atthem oney to m ake sure itwas a1lthere before

  m oving to the nex'tlocation to finalize the narcotics deal.The U CA acknow ledged thatthe funds

  w ere there and then told FERN ANDEZ and G ALARZA to follow the U CA vehicle to where the

  cocaine wmslocated. FERNAN DEZ and GA LARZA tIZen proceeded to follow the UCA 'Svehicle

  to the location wherethe UCA told them the cocaine wmsstored.

         12.    Once FERNAN D EZ and G ALARZA anived atthe location wherethe cocainew as

  located,they were instructed to enterthe garage door behind the U CA 'S vehicle.FERN AN DEZ

  and GALA RZA exited theirvehicle each carrying the dum e bags ofm oney thatw erepreviolzsly

  showed to the UCA .FERN AN DEZ and GALA RZA follow ed the U CA to an om ce inside the

  warehotuse.In the om ce,theUCA showed GALARZA and FERNANDEZ two (2)kilogramsof
  cocaine. GALA RZA and FERN ANDEZ each grabbed one kilov am of cocaine and m ade an
Case 1:20-cr-20242-PCH Document 1 Entered on FLSD Docket 09/02/2020 Page 6 of 6




     incisionintothepackqjçinordertotesttheauthcnticityofthecocaine.GALARZA appeaiedto
     sniffandtastethebricltofcocainewhileFERNANDEZ manipulatedthepackajeandtestedthe
     cocaine by insel-ting threefingers in his mouth.AfterCALARZA and FERNAN DBZ tested the
                                                        l
     cocaine,theybothfollowedtheUCA backinto thegarqgewjqeretheother32 l
                                                                       cilogramsofcocaine

     were Iocated.Atthattime,law enfercementofficetsdetained FERNANDEZ and GALARZA.
                  Based on the foregolng facts,yograffiantsubmits thatprpbable cause existsto
                                                                                 .




     believeJOSE MIGUEL FERNANDEZ andANTHONY LUIS OALARZA did knbwinglyand
    willfully combine,conspire,confederate arld agree with each othm'to possesswith intentto
     distributefive(5)kilogramsormoreofamixtm'eandsubstancecontainingCocaineHydroohloride
    inviolationofTitle21,UnitedStatesCodb,Section84l(a)(1)and 846.
    FURTM RAM ANT SAU TH NAUGHT                                 .       .   <.
                                                            .       '


                                                    Irvi M . nteverd , pecialAgent
                                                    Ho eland Security Investigations

    Attçsted to by theépplicantin aocordancewith
    thei'
        cquhvmentsofFed.k.Ctim'
                         .         .P.4.lby FaceTim e
    this 2 day ofSeptember2020.




    LXUREN F.LOUIS
    IJNITED STATES M AGISTRATE JUD GE
